PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/324,174
Filing Date: 5 Jan 2017
Appellant(s): FENG et al.



__________________
          Tracy L. Bornman 
Reg. No. 42,347 
For Appellant


EXAMINER’S ANSWER





10/27/2020 based on Non-Final office action mailed on 5/12/2020. Appellants’ submission of IDS filed 7/15/2020 has been considered and entered.

(1)    Grounds of Rejections to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “Withdrawn Rejections.” New grounds of rejection (if any) are provided under the subheading “New Grounds of Rejection.”

(2)    Grounds of Rejection:
It is to be noted that the appeal is taken from the last non-final office action mailed on 5/12/2020 that is copied and pasted below.
The following ground(s) of rejection are applicable to the appealed claims:



Claim Rejections - 35 USC § 103
   	In the event the determination of the status of the application as subject to AIA  35 U.S.Q 102 and 103 (or as subject to pre-AIA  35 U.S.Q 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	The following is a quotation of 35 U.S.Q 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a.    Determining the scope and contents of the prior art.

b.    Ascertaining the differences between the prior art and the claims at issue.

d.    Considering objective evidence present in the application indicating
obviousness or nonobviousness.

Claims 1-7 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rittig et al. US 2013/0209607 in view of Hirsh et al. USPN 4587215 in view of Cooper et al. USPN 6896916.
Regarding claims 1-6 and 19-26, Rittig et al. discloses that raw starch degrading enzyme AMG 1100 ([0012], [0013], [0040]) e.g. in [0040], AMG 1100 from Novozyme) can be used alone or in combination with other enzymes or other flour to improve the flour quality (in Abstract) and/or dough ingredients and additives added to the dough ([0008], [0010] , [0057] e.g. dough) and degrade below starch gelatinizing temperature ([0012], [0013]). Even if Rittig et al. does not mention the half-life of the enzyme as claimed in claim 1, however, it is considered as an inherent property of the enzyme and it is also evidenced by the applicants own disclosure in the specification (in PGPUB [0064], [0065]). Rittig et al. also discloses that the effective amount of this enzyme to be used can be determined by routine experimentation ([0054]) by the skilled artisan ([0054-[0056]) including 0.2-70 AGU/kg flour ([0057]) which meets the claim limitation of “no more than 5000 AGU/kg flour as claimed in claim 1. Therefore, it is within the level of one of ordinary skill in the art to optimize the amount of enzyme to have the desired degree of hydrolysis to have sugar formation from starch present in the flour and/or dough.

The rest of the claim limitations of T1/2 value from “1 to 20 minutes” etc. as claimed in claim 1 and “3 min to about 15 minutes “as claimed in claim 6 for the “raw starch degrading enzyme” are the physical property of the raw starch degrading enzyme and are also inherent properties as discussed above.
Rittig et al. is silent about
(i)    Initial amount of sugar and yeast to make dough;
(ii)    Thermally stable amyloglucosidase that exhibits activity during baking at temperatures at which the starch gelatinizes; and
(iii)    At least about 5% by weight of glucose and less than 1% by weight of fructose in the final bakery product.
With respect to (i), Cooper et al. discloses a method of making a bakery product by baking yeast-fermented bread product from dough comprising flour as a major ingredient and in combination, yeast, sweetener (sugar/dextrose), amylase enzymes (Abstract; col 7 lines 25-50, See footnote, “Dextrose is the preferred sugar” col 11 lines 5-10 e.g. amylolytic enzyme and in claim 8 of Cooper et al. e.g. “Amylases”, 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Rittig et al. to include the teachings of Cooper et al. to incorporate ‘sugar’ to provide food for yeast in order to make yeast fermented dough to accelerate gas production to create the desired volume and
physical characteristics of a publicly perceived good loaf of bread both proportionally and gastronomically (col 7 lines 1-5 and lines 12-25) to make final bakery product.
With respect to (ii), Hirsch discloses that the thermostable amyloglucosidase is produced by Talaromyces thermophilius (col 1 lines 55-60 and in claim 1 of Hirsch) to meet claims 1 and 5. One of ordinary skill in the art would have been motivated to use thermostable amyloglucosidase produced by Talaromyces thermophilius in order to have its high temperature thermostability. It is understood that the thermostable amyloglucosidase enzyme would have the inherent property of enzyme activity during baking at a temperature at which starch gelatinizes and having a half-life as claimed in claims 1 and 3-5 and is also evidenced by applicants own specification (in PGPUB [0060] e.g. this prior art is applicants own disclosure in [0060]).
Even if Hirsch et al. does not mention the half-life of the enzyme as claimed in claims 1, 3 and 4, however, it is considered as an inherent property of the enzyme and it is also evidenced by the applicants own disclosure in the specification (in PGPUB [0050]).


With respect to (iii), regarding the claim limitations of “final quantity of sugar present from:
(a)    ‘At least 5% by weight of sugar’, as claimed in claims 1 and 23;
           (b)    From about 6% to about 12% by weight as claimed in claim 2;
(c)    “Glucose 3% to about 10%” as claimed in claim 22;
(d)    At least 5% non-fructose sugar (i.e. interpreted as glucose, maltose or combinations of them) as claimed in claim 23; and 
(e)    “From about “8% to 12% by weight” as claimed in claim 24.  
These all can be addressed by considering the disclosures from the combinations of prior arts of record as discussed below:
(i)    Rittig et al. also discloses that the effective amount of this enzyme to be used can be determined by routine experimentation ([0054]) by the skilled artisan ([0054-[0056]). It is also to be noted that Rittig et al. discloses that “raw starch degrading enzyme” generates sugar at around 40 degree C and maltogenic amylase may be combined to make maltose (if needed) (at least in [0021], [0059], in claim 31 of Rittig et al.).


Therefore, it is within the level of one of ordinary skill in the art to optimize the amounts of enzymes to be used and also type of enzyme (e.g. maltoamylase if we need maltose to be present in the final product) in order to have the desired amounts of sugar(s) as desired to provide desired sweetness in the final bakery product.
Therefore, the precise amounts of sugar(s) would have been considered a result effective variable by one having ordinary skill in the art before the effective filling date of the claimed invention. As such, without showing unexpected results, the claimed amounts cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the type and amounts of enzymes, in modified Rittig et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired amount of sugar(s) as claimed in the presently claimed invention (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

	Regarding the claim limitation of “final quantity of sugar present comprises”
(i)    “Less than about 1.0% by weight of fructose”, as claimed in claim 1;


(iii)    At least 5% non-fructose sugar (i.e. interpreted as no fructose) as claimed in claim 23 can be addressed as below:
Cooper et al. discloses that the type of sugar to be used is based on the degree of sweetness and dextrose is a preferred sugar and having balanced sweetness compared to high sweetener e.g. fructose (col 7 lines 30-50: see footnote "Dextrose is the preferred sugar” and is used in an amount from 0.3-2.0 % by weight of the flour in dough composition). One of ordinary skill in the art would also include the initial sugar dextrose as a ‘preferred sugar’ over fructose as taught by Cooper et al. (in Cooper et al. col 7 lines 40-50). Therefore, the final baked product will not contain any residual fructose from the initial sugar used in the dough composition. In addition, there is no disclosure from the combined teachings of the prior arts of record by modified Rittig et al. that the disclosed enzyme(s) used for making bakery product generates fructose.
Therefore, it would meet the claim limitations of the absence of fructose in the final bakery product to meet claims 1, 2 and 23 of the presently claimed invention.

Regarding claims 1 and 19-22, it is to be noted that the final amount of glucose, maltose and combinations thereof depends on (i) the initial amount of sugar which can be any amount as claim 1 is broad and claims 19-22 depend on claim 1, and (ii) the desired degree of the hydrolysis of starch by the action of combined enzymes to be used. Therefore, it is considered to be within the level of one of ordinary skill in the art to optimize the amount and ratio of these two enzymes together to allow continued 
Therefore, the combined teaching would make the final product having sugar (e.g. glucose and/or maltose) and the amounts of sugar in the final baked product depending on the amount and type of enzyme.
Therefore, the precise amounts of sugar would have been considered a result effective variable by one having ordinary skill in the art before the effective filling date of the claimed invention. As such, without showing unexpected results, the claimed amounts cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filling date of the claimed invention would have optimized, by routine experimentation, the type and amounts of enzymes, in modified Rittig et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. at least 5% by weight of sugar and less than 1% fructose in the final bakery product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

	 Regarding claim 7, modified Rittig et al. is silent about the “percent resilience of at least about 28% when measured shelf life day 7”.
However, it is to be understood that claim 7 depends on claim 1 and Rittig et al. in view of Hirsch et al. and Cooper et al. address all the claim limitations with respect 
The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430,433-4 (CCPA 1977).

	Regarding claim 26, as discussed above,
(i)    Modified Rittig et al. discloses that the raw starch degrading enzyme hydrolyzes starch to sugar (at least in [0080]-[0086]) and can be combined with other enzymes e.g. a maltogenic amylase to produce maltose (at least in [0021], [0026] in claim 31 of Rittig et al.). It is known that maltogenic enzyme is anti-staling enzyme as evidenced by the applicants own specification ([0067] of PGPUB) which is optional 
(ii)    Hirsch et al. to include thermostable amylo-glucosidase produced by Talaromyces thermophilius in order to have its high temperature thermostability to convert starch to glucose at high temperatures.
(iii)    Initial sugar amount in the dough as disclosed by Cooper et al. is from 0.3-2.0% by weight which can preferably be dextrose (in Cooper et al. col 7 lines 40-50), and no enzyme generates fructose to make final bakery product with no fructose.
Therefore, the end product will contain glucose and/or maltose.

(3)  Response to arguments
Appellants’ arguments from section (IV) on page 8 of the appeal brief are addressed below:
Under this section, appellants’ argued that
A l. a. “The cited references fail to teach or suggest the combination of two amyloglucosidases having the claimed properties”.
The examiner is considering and responding to the arguments made under this section on pages 9-11.
Rittig et al. and Hirsch et al.: Appellants argued that
(i)    Rittig et al. does not teach or suggest a combination that includes heat-stable amyloglucosidases as recited in claim 1 [and]
(ii)    In fact, Rittig refers to its “thermostable” enzymes as retaining activity

at merely 60°C, well below the 85°C recited for the thermally stable amyloglucosidase of the present invention. See Rittig, paragraphs [0033]-[0035]” and
(iii)    “Additionally, while Hirsh is cited as teaching a single thermostable amyloglucosidase allegedly demonstrating the claimed thermostability properties, Hirsh does not suggest the combination of two amyloglucosidases having the claimed properties. Nor does Hirsh suggest the advantages of the present invention in using the combination of amyloglucosidases, since Hirsh does not concern dough, baking, or baking products”.
In response to (i)-(iii), Hirsch et al. is used as secondary prior art to address thermally-stable amyloglucosidase enzyme and discussed in detail below.
Rittig et al. discloses “raw starch degrading amyloglucosidase enzyme” having characteristics property of the enzyme as claimed in claim 1. Rittig et al. also discloses that the raw starch degrading enzyme amyloglucosidase can be combined with one or more non-raw starch-degrading enzymes (in claim 31 of Rittig et al.).
However, Rittig et al. is silent about specific thermally-stable amyloglucosidase enzyme having the physical characteristics of the thermal stability of the enzyme as claimed in claim 1.
Therefore, Hirsch et al. has been used as secondary prior art to modify Rittig et al. because thermally-stable amyloglucosidase enzyme belongs to one of the same group of enzymes and, more effectively, thermally-stable amyloglucosidase enzyme is the similar amyloglucosidase (genus) enzyme having its activity that is restored at a higher temperature (85 degree C) which is effective at the claimed 
As explained in the Office Action, one of ordinary skill in the art would reasonably have expected that by selecting Hirsch et al. thermally stable amyloglucosidase enzyme for use in the dough composition of Rittig et al., a composition would be obtained that was effective for having sugar production at higher temperatures (e.g. 85 degree C) including baking condition of dough to make baked product. The rejection of claim 1 as obvious over Rittig et al. in view of Hirsch et al. is, therefore, maintained. Therefore, in this instance, the requirements for obviousness is met as discussed in MPEP § 2142.

Cooper et al:
Appellants’ argued that Cooper et al. does not disclose any detail about specific enzymes used including thermally-stable amyloglucosidase and a raw starch degrading amyloglucosidase enzyme.
In response, it is to be noted that Cooper et al. is used as secondary prior art to modify Rittig et al. in order to include yeast in the dough composition.
Cooper et al. disclose that a bakery product yeast-fermented bread product from dough comprising flour as a major ingredient and source of starch ([0011] of Rittig et al.) and, in combination, yeast, water, etc. are in the dough composition (Abstract; col 7 lines 25-50, and in claim 8 of Cooper et al.) to meet claim 1.


Cooper et al. does not teach away as Cooper et al. proposes a combination of yeast etc., in dough compositions. Therefore, it merely teaches another desirable ingredient that provides the benefit of making yeast fermented dough having producing gas and volume of loaf in the product.
Therefore, note that while Cooper et al. do not disclose all the features of the present claimed invention, Cooper et al. is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely yeast, etc. in the dough composition, and in combination with the modified primary reference discloses the presently claimed invention.

In response, according to MPEP, Predictability is defined as:
(a)    MPEP § 2143.02(1) - if there is a reason to modify or combine prior art to achieve claimed invention; claims are obvious if there is a reasonable expectation of success; and
(b)    MPEP § 2143.02 (II) - no requirement for absolute predictability.  In this instance:
(1)    it is to be noted that and as discussed above, even if Hirsch et al. is silent about using thermally-stable amyloglucosidase enzyme in “baking product”, however, Rittig et al. discloses raw starch degrading amyloglucosidase enzyme is used in dough and dough is for making baked product.  Also, Rittig et al. discloses that one or more non-raw starch degrading enzymes can be included in the composition (in claim 31 of Rittig et al.), therefore, the thermally-stable amyloglucosidase of Hirsch et al. can be included into the dough of Rittig et al. with the reasonable expectation of success that the amyloglucosidase enzyme will be active at higher temperatures to generate sugar during baking at high temperature conditions.
(2)   Therefore, even if Hirsch et al. does not disclose using thermally-stable amyloglucosidase enzyme in “baking product”, however, Rittig et al. in view of Hirsch et al. would have had predictability (as Rittig et al. discloses amyloglucosidase 

Declaration by Dr. Feng et al. filed on April 14, 2020: In this section, on page 13 of the argument section, appellants argued that Dr. Feng et al. mentioned in the declaration that “Cooper, which explains that the temperature range is important to control because the enzymes “become both activated and deactivated during specific bake time applied” (see col. 7,11. 5-13) and that “[having both starch attacking enzymes, referred to as amylases, and the reducing agent referred to as L-Cysteine is important since these functional materials, when combined, determine the overall external and internal appearance of the breads during both make up and bake off’ (see col. 8,11. 3-7). Thus, the Examiner is incorrect to assume and assert that any enzymes, and particularly the enzymes disclosed in Hirsh and Rittig, could simply be combined with any reasonable expectation of success”.
In response, appellants’ agreed in the footnote on the same page that the Declaration was based on the rejection where Cooper et al. was the primary prior art. It was agreed and therefore Cooper et al. has been changed from a primary to a secondary prior art. Therefore, the arguments in relation to this particular declaration are moot. However, the examiner already addressed the arguments in relation to Cooper et al. made by the appellants in section ‘A.1.a’ above.  It is to be noted that Rittig specifically discloses that raw starch degrading enzyme can be combined with other enzymes (see above).


Appellants argued on page 13, in section “A.1.C” that “One of ordinary skill in the art would not have found it obvious to “optimize” the amounts of enzyme recited in claim 1, and any such optimization would require impermissible hindsight”.
In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It would have been obvious to one of ordinary skill in the art to adjust and to modify ingredients based on taste, texture, etc., in order to achieve the desired final product. In this instance, one of ordinary skill in the art can adjust and optimize the
amounts of two amyloglucosidase enzymes with optional anti-staling enzyme in order to achieve desired proportion and amounts of sugars e.g. glucose, maltose, etc. for the desired sweetness in the end product. Further, the examiner directs appellants’ attention to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
Appellants argued on page 15, in section ‘A.1.d’ that “The cited references fail to recognize the shown advantages of using the combination of amyloglucosidase enzymes recited in the claims, and such advantages were unexpected based on the evidence of record”.
In this section, appellants’ argued that:
 (i)    “Fig 1 recites the unexpected result achieved in relation to the amount of glucose formed by the use of combinations of two different amylo glucosidase enzymes that is not shown by any of the prior arts of record”;
(ii)    “Fig 5 recites the synergistic effect of TS-AMG and RSD-AMG when both are incorporated into a single dough. Again, such an effect is unexpected, especially since none of the cited references teaches or suggests the use of a TS-AMG (as defined in claim 1) in a dough composition, baking process, or baking product, and certainly not in combination with a RSD-AMG as recited in claim 1”; 
(iii)    “As shown in Figure 9, bakery products formed from dough that includes a combination of the amyloglucosidases recited in claim 1 have high levels of 
(iv)   In Fig 10, appellants’ argued that “Further, the inventors surprisingly found that the bakery products formed from dough compositions including the claimed
combination of amyloglucosidases actually exhibited a sweeter taste than conventional bakery products formed from doughs without the enzymes. This is illustrated in Figure 10 of the present application, reproduced below”.
In response to (i)-(iv), it is to be noted that the examiner acknowledges the results as presented by the appellants specification (Figs 1, 5, 9 and 10). However, the examples are insufficient to overcome the above rejection because:
(1)    Appellant has not compared the claimed invention to the teachings of the prior art; and 
(2)    The examples are not commensurate in scope with the claims and, in particular, broad independent claim 1 because the Figures 5, 9, 10 are directed to 
In view of this, the examiner is unclear as to how only specific examples provide evidence of criticality over the broad composition, as claimed in the claims, in particular, independent claim 1. Therefore, the examiner also disagree with the explanation made by Dr. Feng that the two amyloglucosidases yield unexpected result as argued on page 20 (second paragraph under Fig 10) under this section d.
In order to establish clear evidence of criticality, appellants must follow the case law defined above as well as the teaching of what is required as outlined in the MPEP.
In other words, it is unclear as to how only selected values and specific components used will provide evidence of criticality for (1) any and all unnamed components as well as (2) the broad amounts as claimed. Further, appellants’ examples have not shown that the higher level of glucose is greater than the sum of each effect 
Lastly, the examiner notes that appellants have not compared their invention against the closest prior art. The primary reference Rittig specifically states that two enzymes are used and appellants only compare the results of the instant invention against embodiments which are only using one enzyme.
Therefore, after full review of this data, no unexpected results are seen to be defined for the broad range of amounts of the amyloglucosidase enzymes as claimed in independent claim 1.
The same arguments regarding unexpected results above apply to the experimental data submitted by appellants on April 14, 2020.
Appellants argued on page 21, in section A.1. e. that “Secondary indicia evidence further weighs against a finding of obviousness”.
Appellants argued in this section that:

(ii)    “Appellant notes that the Rittig patent issued in 1986 and was filed in 1984. Thus, the existence of the Rittig amyloglucosidases was known for over 25 years prior to the filing of the present invention. Within those years, doughs and baking processes were known to use enzymes to degrade starches, as evidenced by Rittig and Cooper. Yet, despite the known existence of the Rittig amyloglucosidases, the Examiner has cited nothing to suggest that such enzymes had been used in dough compositions or baking processes, alone or in combination with other enzymes. Per the Court in Leo,
this must be viewed as objective evidence indicating the non-obviousness of the present invention. See also M.P.E.P. § 2131 (II). In view of the entirety of the evidence, Appellant submits that it would not be obvious to combine the enzymes of Hirsh into a dough or baking product (such as those disclosed by Rittig or Cooper). Therefore, the Examiner’s rejection of claim 1 should be reversed.”
In response to (i) appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such 

In response to (ii), it is agreed that the prior art by Rittig et al. and the disclosures about baking process are 25 years old. It is also agreed that the combinations of enzymes in dough composition to yield sugar under baking condition in order to achieve specific amounts of sugar containing end baked product is demonstrated by the present invention. However, the examiner wants to draw attention that the specification containing figures 1, 5, 9, 10 (as presented in the argument section and discussed above) is showing the result with specific amounts of two amyloglucosidase enzymes and, therefore, the examiner is unclear as to how only specific examples provide evidence of criticality over the broad composition, as claimed in the claims, in particular, independent claim 1.

Sections A2-A4. Appellants’ arguments in relation to claims 19 and 20 have been considered and provide no additional clear arguments. The examiner further directs appellants’ attention to In re Levin (see above). However, claims 19 and
20 depend on independent claim 1 that is rejected.
Therefore, for the above reasons, it is believed that the rejections should be sustained.
/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792                                                                                                                                                                                                        

ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792  

/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal-forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.